DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al. (Korea Patent Document KR 20160054746A, please refer to the provided untranslated copy for Figure references and to the provided English translation copy for page and line references), hereinafter referenced as Shim. 
Regarding Claim 1, Shim discloses “A light emitting display apparatus” (Figure 6, Page 8, Line 35, and Item 600 (Line reference throughout made by all written lines excluding blank lines), “comprising: a substrate” (Figure 6, Item 505 ‘substrate’, and Page  7, Line 24), “including a display area, and a non-display area disposed outside of the display area” (Figure 6, Items ‘SPA’ (sub-pixel area), ‘LA’ wiring region’, and Page 8, Line 49 and Page 9, Line 7 (Notice that at least sub-pixel area SPA provides a display area and that wiring region LA provides a non-display areas that is outside of the display area SPA.)), “a power supply wiring part disposed in the non-display area; a first power supply wiring disposed in the power supply wiring part” (Figure 6, Items LA and 515 ‘Vdd voltage supply wiring’, and Page 9, Line 8 (Notice that a first power supply wiring 515 provides a power supply wiring part that is disposed in the non-display area LA.)), “a second power supply wiring disposed on the first power supply wiring” (Figure 6, Items 515 and 662 ‘first additional wiring’, and Page 9, Lines 7 – 8 (Notice that a second power supply wiring 662 is disposed on the first power supply wiring 515.)), “and a third power supply wiring electrically connected to the second power supply wiring” (Figure 6, Items 662 and 661 ‘second additional wiring’, and Page 9, Lines 25 – 26 (Notice that a third power supply wiring 661 is electrically connected to a second power supply wiring 662.)).
Regarding Claim 9, Shim discloses everything claimed as applied above (See Claim 1). In addition, Shim discloses “wherein the first, second and third power supply wirings overlap each other” (Figure 6 (Notice the first power supply wiring 515, the second power supply wiring 662, and the third power supply wiring 661 overlap each other.)),  “and wherein the second power supply wiring is disposed between the first power supply wiring and the third power supply wiring” (Figure 6 (Notice that the second power supply wiring 662 is disposed between the first power supply wiring 515 and third power supply wiring 661.)).
Regarding Claim 16, Shim discloses “A light emitting display apparatus” (Figure 6, Page 8, Line 35, and Item 600 (Line reference throughout made by all written lines excluding blank lines), “comprising: a substrate” (Figure 6, Item 505 ‘substrate’, and Page  7, Line 24), “including a display area, and a non-display area disposed outside of the display area” (Figure 6, Items ‘SPA’ (sub-pixel area), ‘LA’ wiring region’, and Page 8, Line 49 and Page 9, Line 7 (Notice that at least sub-pixel area SPA provides a display area and that wiring region LA provides a non-display areas that is outside of the display area SPA.)), “the display area including a plurality of sub-pixels each having an anode” (Figure 6, Item 551 ‘anode’, and Page 8, Last line (Notice that to form the display 600 of Figure 6, the basic sub-pixel units are repeated in the display area including repeated SPA areas each having a sub-pixel and anode 551.)), “a first power supply wiring disposed in the non-display area” (Figure 6, Items LA and 515 ‘Vdd voltage supply wiring’, and Page 9, Line 8 (Notice that a first power supply wiring 515 is disposed in the non-display area LA.)), “a second power supply wiring disposed on the first power supply wiring in the non-display area” (Figure 6, Items 515 and 662 ‘first additional wiring’, and Page 9, Lines 7 – 8 (Notice that a second power supply wiring 662 is disposed on the first power supply wiring 515 in the non-display area LA.)), “and a third power supply wiring electrically connected to the second power supply wiring” (Figure 6, Items 662 and 661 ‘second additional wiring’, and Page 9, Lines 25 – 26 (Notice that a third power supply wiring 661 is electrically connected to a second power supply wiring 662.)), “wherein the first, second and third power supply wirings are electrically connected to the plurality of sub-pixels” (Figure 6 (Notice that each of the first power supply wiring 515, second power supply wiring 662, and third power supply wirings 661 are electrically connect to the plurality of sub-pixel via thin film transistors 510 repeated for each basic sub-pixel unit.)), “where a thickness of the third power supply wiring is larger than a thickness of the anode in each of the plurality of sub-pixels (Figure 6, Items 661 and 551 (Notice that a thickness of third power supply wiring 661 from top to bottom of Figure 6 and along a portion connecting 661 to 662 is thicker than a different thickness of the anode 551 from top to bottom of Figure 6 and along a tapered portion connecting 551 to thin film transistor 510 for each basic sub-pixel unit)).
Regarding Claim 17, Shim discloses everything claimed as applied above (See Claim 16). In addition, Shim discloses “wherein the first, second and third power supply wirings overlap each other in the non-display area” (Figure 6 (Notice the first power supply wiring 515, the second power supply wiring 662, and the third power supply wiring 661 overlap each other in the non-display area LA)),  “and wherein the second power supply wiring is disposed between the first power supply wiring and the third power supply wiring” (Figure 6 (Notice that the second power supply wiring 662 is disposed between the first power supply wiring 515 and third power supply wiring 661.)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Ludwig (United States Patent Application Publication US 2012/0006978 A1), hereinafter referenced as Ludwig.
Regarding Claim 8, Shim discloses everything claimed as applied above (See Claim 1). In addition, Shim discloses “further comprising a plurality of sub-pixels at the display area” (Figure 6 (Notice that to form the display 600 of Figure 6, the basic sub-pixel units are repeated in the display area including repeated SPA areas.)). However, Shim fails to explicitly disclose “wherein the plurality of sub-pixels is configured to have a pentile structure”.
In a similar field of endeavor, Ludwig discusses a pentile sub-pixel matrix structure that requires 33% fewer sub-pixels that a conventional RGB matrix (Figures 28 and 29).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the plurality of sub-pixels is configured to have a pentile structure” because one having ordinary skill in the art would want to reduce power consumption.
Claims 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Ma et al. (China Patent Document CN 108491801 A, please refer to the provided untranslated copy for Figure references and to the provided English translation copy for page and line references), hereinafter referenced as Ma. 
Regarding Claim 12, Shim discloses “A light emitting display apparatus” (Figure 6, Page 8, Line 35, and Item 600 (Line reference throughout made by all written lines excluding blank lines), “comprising: a substrate” (Figure 6, Item 505 ‘substrate’, and Page  7, Line 24), “including a display area” (Figure 6, Items ‘SPA’ (sub-pixel area) and Page 8, Line 49 (Notice that at least sub-pixel area SPA provides a display area.)), “and a power supply wiring part disposed outside the display area” (Figure 6, Items LA and 515 ‘Vdd voltage supply wiring’, and Page 9, Line 8 (Notice that a first power supply wiring 515 provides a power supply wiring part that is disposed in the non-display area LA outside of the display area SPA)), “a thin film transistor disposed in the display area and including a source electrode and a drain electrode” (Figure 6, Items 510 ‘thin film transistor’, 513 ‘source electrode’, 514 ‘drain electrode’, and Page 10, Lines 23, 26, and 27 (Notice that thin film transistor 510 is provided in the display area SPA and includes source electrode 513 and drain electrode 514.)), “a first power supply wiring disposed in the power supply wiring part” (Figure 6, Items LA and 515 ‘Vdd voltage supply wiring’, and Page 9, Line 8 (Notice that a first power supply wiring 515 provides a power supply wiring part that is disposed in the non-display area LA.)), “a second power supply wiring disposed on the first power supply wiring” (Figure 6, Items 515 and 662 ‘first additional wiring’, and Page 9, Lines 7 – 8 (Notice that a second power supply wiring 662 is disposed on the first power supply wiring 515.)), “and a third power supply wiring disposed on the second power supply wiring and electrically connected to the second power supply wiring” (Figure 6, Items 662 and 661 ‘second additional wiring’, and Page 9, Lines 25 – 26 (Notice that a third power supply wiring 661 is disposed on and electrically connected to a second power supply wiring 662.)). However, Shim fails to explicitly disclose “a touch part disposed on the thin film transistor”.
In a similar filed of endeavor, Ma teaches a touch electrode layer 60 (touch part) that is disposed above and on a thin film transistor 31 (Figure 10, Items 60 ‘touch electrode layer’ (Page 8, Line 48) and 31 ‘pixel circuit 31 comprises a first control switch’ / ‘the first control switch and the second control switch T can be thin film transistor’  (Page 4, Last 5 lines to Page 5, Line 8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a touch part disposed on the thin film transistor” because one having ordinary skill in the art would want to provide a display with touch control functionality (Ma, Page 8, Last 4 lines).
Regarding Claim 14, Shim and Ma, the combination of hereinafter referenced as SM, disclose/ teach everything claimed as applied above (See Claim 12). In addition, Shim fails to explicitly disclose “wherein the first power supply wiring and the second power supply wiring are formed of a same material as the source electrode and the drain electrode”. However, for embodiments different than that of Figure 6 Shim teaches that the Vdd voltage supply wiring (e.g. 515) may be made out of the same material as the source electrode and drain electrode of thin film transistor (Page 11, Line 31) and that the additional wiring (e.g. 662) may be made of the same material as the Vdd voltage supply wiring and Page 12, Line 10). Also, see Page 5, Lines 43 – 46 that teaches each of gate electrode 112, source electrode 113, drain electrode 114, Vdd voltage supply wiring 115, and additional wiring 116 made of the same material.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the first power supply wiring and the second power supply wiring are formed of a same material as the source electrode and the drain electrode” because one having ordinary skill in the art would want to eliminate unnecessary material transition steps during manufacture. 
Regarding Claim 15, SM disclose/ teach everything claimed as applied above (See Claim 12). In addition, Shim discloses “further comprising an anode disposed on the thin film transistor” (Figure 6, Item 551 ‘anode’, Page 8, Last line (Notice that anode 551 is disposed on thin film transistor 510.)), “wherein a thickness of the third power supply wiring is larger than a thickness of the anode” (Figure 6, Items 661 and 551 (Notice that a thickness of third power supply wiring 661 from top to bottom of Figure 6 and along a portion connecting 661 to 662 is thicker than a different thickness of the anode 551 from top to bottom of Figure 6 and along a tapered portion connecting 551 to thin film transistor 510.)).

Allowable Subject Matter
Claims 2 – 7, 10, 11, 13, and 18 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In the prior art of record, it has been shown to provide the limitations of Claim 1 from which Claims 2 – 7 and 11 is dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claims 2 – 7 and 11 in combination which those of Claim 1 through each individual claim’s respective chain of dependency.
	Also, in the prior art of record, it has been shown to provide the limitations of Claim 9 from which Claim 10 is dependent. However, it has not been shown in the prior art of record to provide for the limitations of 10 in combination which those of Claim 9.
	Furthermore, in the prior art of record, it has been shown to provide the limitations of Claim 12 from which Claim 13 is dependent. However, it has not been shown in the prior art of record to provide for the limitations of 13 in combination which those of Claim 12.
Finally, it has been shown to provide the limitations of Claim 16 from which Claims 18 – 20 are dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claims 18 – 20 in combination which those of Claim 16 through each individual claim’s respective chain of dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683     
December 02, 2022